Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         14-FEB-2019
                                                         01:25 PM



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
_________________________________________________________________

  DAVE MOSKOWITZ; KATHRYN HENSKI; DOUGLAS E. CRUM, Petitioners,

                                 vs.

 CITY COUNCIL OF THE CITY AND COUNTY OF HONOLULU (Ann Kobayashi,
 in her official capacity as Chair and Presiding Officer of the
   City Council of the City and County of Honolulu, Ron Menor,
 in his capacity as Vice-Chair of the City Council of the City
    and County of Honolulu, and Carol Fukunaga, Kymberly Pine,
   Heidi Tsuneyoshi, Ikaika Anderson, Joey Manahan, and Brandon
 Elefante, as members of the City Council of the City and County
  of Honolulu); GLEN I. TAKAHASHI, in his official capacity as
   City Clerk of the City and County of Honolulu; PAUL S. AOKI,
    in his capacity as Acting Corporation Counsel of the City
               and County of Honolulu, Respondents.
_________________________________________________________________

                        ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioners Dave Moskowitz,

Kathryn Henski, and Douglas E. Crum’s petition for writ of

mandamus, filed on January 24, 2019, and the record, it appears

that petitioners’ request for an extraordinary writ is not

warranted inasmuch as Section 3-105 of the Revised Charter of the

City and County of Honolulu sets forth the process to fill a
vacancy in the office of any councilmember for the City and

County of Honolulu.    See Kema v. Gaddis, 91 Hawai#i 200, 204, 982

P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the

requested action).    Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, February 14, 2019.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                     2